                           EXHIBIT 2




Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 1 of 31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 2 of 31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 3 of 31
                               EXHIBIT A




Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT APg.
                                                Ent. 01/27/20 22:54:28     Page 1 of
                                                                              4 of 312
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 5 of 31
                               EXHIBIT B




Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Pg.
                                                Ent. 01/27/20 22:54:28   Page61of
                                                                                of 31
                                                                                   18
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 7 of 31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 8 of 31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Pg.
                                                Ent. 01/27/20 22:54:28   Page94of
                                                                                of 31
                                                                                   18
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                   EXHIBIT BPg.
                                                Ent. 01/27/20 22:54:28    Page
                                                                             105 of
                                                                                 of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                   EXHIBIT BPg.
                                                Ent. 01/27/20 22:54:28    Page
                                                                             116 of
                                                                                 of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                   EXHIBIT BPg.
                                                Ent. 01/27/20 22:54:28    Page
                                                                             127 of
                                                                                 of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                   EXHIBIT BPg.
                                                Ent. 01/27/20 22:54:28   Page138 of
                                                                                 of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                   EXHIBIT BPg.
                                                Ent. 01/27/20 22:54:28   Page149 of
                                                                                 of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        10 of
                                                                         Pg. 15  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        11 of
                                                                         Pg. 16  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        12 of
                                                                         Pg. 17  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        13 of
                                                                         Pg. 18  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        14 of
                                                                         Pg. 19  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        15 of
                                                                         Pg. 20  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        16 of
                                                                         Pg. 21  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        17 of
                                                                         Pg. 22  of 18
                                                                                    31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                  EXHIBIT B Page
                                                Ent. 01/27/20 22:54:28        18 of
                                                                         Pg. 23  of 18
                                                                                    31
                               EXHIBIT C




Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT Pg.
                                                Ent. 01/27/20 22:54:28   C Page
                                                                             24 1ofof31
                                                                                      8
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT Pg.
                                                Ent. 01/27/20 22:54:28   C Page
                                                                             25 2ofof31
                                                                                      8
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT Pg.
                                                Ent. 01/27/20 22:54:28   C Page
                                                                             26 3ofof31
                                                                                      8
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 27 of 31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT Pg.
                                                Ent. 01/27/20 22:54:28   C Page
                                                                             28 5ofof31
                                                                                      8
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20   Ent. 01/27/20 22:54:28   Pg. 29 of 31
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT Pg.
                                                Ent. 01/27/20 22:54:28   C Page
                                                                             30 7ofof31
                                                                                      8
Case 19-42890-MJH   Doc 26-2   Filed 01/27/20                    EXHIBIT Pg.
                                                Ent. 01/27/20 22:54:28   C Page
                                                                             31 8ofof31
                                                                                      8
